F|LED

NUV 29 2018

C|erk, U S District Court
Distn`ct Of |\/Iontana
Bi|lings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, Case No. CR-14-39-BLG-SPW
Plaintiff,
vs. ORDER ALLOWING FILING OF
D()CUMENTS UNDER SEAL
BRANDON SCOTT RGBEY,
Defendant.

 

 

Upon the Defendant’s Mction to File Docurnents Under Seal (Dcc. 88), and
good cause appearing,

IT IS HEREBY ORDERED that the Defendant’s Revocation Hearing Exhibit
is filed under seal.

The Clerk cf the Court is directed to notify counsel cf the making of this Order.

DATED this My OfNovember, 2018.

/,¢(A¢z,

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE

 

